Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Notice to Applicant

This a Final Office Action for Application Serial 15/914,153. In response to the Examiner’s action dated July 24, 2020.  Applicant, on October 19, 2020 amended claims 1, 2,11,15,16, 19 and 20.  The claims 1-22 are pending in this application and have been rejected below.


Response to Amendment

Claims 1-22 are pending in this application.

The 35 U.S.C. 101 rejections of claims 1-22 have been fully considered in light of the 2019 PEG. The Applicant’s arguments are not persuasive, the amended claims are examined in the 101 rejection, see below.
 
The amended claims 1, 2,11,15,16, 19 and 20, are not sufficient to overcome the 35 U.S.C. 102 and 103 rejections, see below.


Response to Arguments

Applicant’s arguments filed on October 19, 2020, have been fully considered but they are not persuasive and/or are moot in view of the revised rejections. Applicant’s arguments will be addressed herein below. 


Response to Claim Rejection -35.U.S.C 101 
On page 7-10, Applicant submits, “…Claims 1-22 are not directed to a judicial exception according to the 2019 Patent Eligibility Guidelines (2019 PEG) … Applicant asserts that the claims do not recite methods of organizing human activities. Additionally, the claims do not recite mathematical concepts and mental processes… The claims do not recite methods of organizing human activity because the independent claims recite, "classify the meeting to be scheduled by determining, based upon the plurality of meeting attributes, a ... probability whether the meeting will be held, a ... probability whether the meeting will be cancelled, and a ... probability whether the meeting will be rescheduled." As described in the specification, "The processor 21 ... includes or operates a machine learning classifier 30 that classifies the meeting to be scheduled and is to be trained based upon the attributes of meetings already scheduled, and, thus, the processor classifies the meeting to be scheduled based upon the machine learning classifier." … Therefore, according to the above-noted passage of the 2019 revised guidelines, the claims do not recite abstract ideas. Accordingly, Applicant respectfully requests withdrawal of the rejection under 35 U.S.C. § 101. 

Examiner respectfully disagrees.   The claims recite a judicial exception. The claim 1 ( and similarly claims 15 and 19) recite,  “… obtaining a plurality of meeting attributes for a meeting to be scheduled comprising attributes of desired meeting participants… presenting … a plurality of time slots for the meeting … determining a selected time slot from among the plurality of potential time slots. …”, and thus, the claims are managing personal behavior or relationships or interaction between people ( including social activities, teaching, and following rules or instructions) and the claims fall within the abstract grouping of a certain methods of organizing human activity as  enumerated in the 2019 PEG.   The dependent claims 2-9 , 11-14 and 20-22 further narrow the independent claims 1, 10 and 19, and therefore, the claims 2-9, 11-14, and 20-22 are  rejected for similar reasons to claims 1, 10, and 19.  Accordingly, the claims 1-22 are rejected under 35 U.S.C 101, Step 2A: Prong 1: yes.


On pages 7-10, Applicant submits, … if claims 1-22 are directed to a judicial exception, the second prong is provided to evaluate whether a claim as a whole integrates the recited judicial exception into a practical application of the exception…. if the claims recite any alleged judicial exception, the claims incorporate the judicial exception into a practical application at least insofar as the claims, "classify the meeting to be scheduled [and] present, to a meeting scheduler, a plurality of potential time slots for the meeting to be scheduled based upon the classifying." As discussed in the 2019 PEG, an element or combination of elements in the claims can indicate any judicial exception is integrated into a practical application if the additional element or combination of additional elements "reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field."… and the meeting scheduling system 20, as a cognitive approach, … increased utilization of time and resources, for example, based upon analytics to manage such scheduling.  Applicant respectfully submits that the independent claims recite limitations overcoming a technical problem as discussed in the specification [037].  At least for the above reasons, claim 1 [and similarly claims 15, and 19] is directed to a practical application, thereby rendering independent claims 1, 15, and 19 patent eligible in accordance with the 2019 

Examiner respectfully acknowledges the Applicant’s arguments. The Applicant claims, “… classify the meeting to be scheduled…”,  “…presenting to a meeting scheduler…based upon the classifying…,” in claim 1, 18 and 22, and therefore, is adding the words “apply it” ( or equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.- see MPEP 2106.05 (f).   Further, the Applicant positively recites, “ a machine learning classifier configured to classify the meeting to be scheduled and to be trained based upon the plurality of meeting attributes…” in claims 4, 18 and 22,   and therefore,  the claims disclose generally linking the use of a the judicial exception to a particular technological environment or field of use. – see MPEP 2106.05 (h).  The limitations are not indicative of integration into a practical application.  Accordingly, the claims 1-22 are rejected under 35 U.S.C 101, Step 2A: Prong 2, No.


Response to Claim Rejection -35.U.S.C 102 
On pages 10-11, Applicant Claim 1 recites, inter alia, " classify the meeting to be scheduled by determining, based upon the plurality of meeting attributes: a first probability whether the meeting will be held, a second probability whether the meeting will be cancelled, and a third probability whether the meeting will be rescheduled." Independent claims 15 and 19 recite similar features. In contrast, the cited reference does not disclose the recited features of the independent claims. As such, the cited reference does not disclose all the features of the independent claims. Thus, the reference does not anticipate the independent claims.  In Byun, "A flexibility score may be representative of a probability or likelihood that a calendar event can or will be 

Examiner submits, the Applicant’s claims disclose, “…determining, based upon the plurality of meeting attributes: a first probability whether the meeting will be held a second probability whether the meeting will be cancelled; and [[,or]] a third probability whether the meeting will be rescheduled…”. Examiner agrees with the Applicant in that Byun [024] teaches , “… Flexibility of rescheduling a calendar event may be expressed in terms of a probability or likelihood that the calendar event can or will be rescheduled in response to a conflicting calendar event…”
 
Byun teaches canceling an event.  Specifically, Byun teaches , “the function could take into account the probability of canceling the calendar event due to low importance. That is, when there are no alternative time slots for rescheduling an existing calendar event that would work for all attendees, the existing calendar event may be canceled in view of scheduling a more important meeting…”, Byun [055].


Examiner submits,.one of ordinary skill in the art would understand the ( 1 minus the probability of the meeting being rescheduled or canceled)  is the probability of the meeting being held .  Byun discloses the probability of a meeting being rescheduled or canceled as disclosed by Byun [055], [024], and thus, also discloses determining the probability of the meeting being held.

However, Examiner further submits, Bellagarda [0251] explicitly teaches , “a polarity refers to the classification of sentiment as it relates to event information … a polarity can be a proposal, a rejection, an acceptance, or a no-event. Text messages 908 and 914 include one or more words that represent a polarity of rejection (e.g., Won't work," "too crazy"). Text message 918 includes one or more words that represent a polarity of acceptance (e.g., Sounds good," "see you then"). Accordingly, unstructured natural language information, such as text messages 904, 908, 914, 918, can include words representing multiples proposal and/or multiple rejections.” Bellagarda [0251], [Figure 9A];   

Bellegarda [0274] discloses  event information detection module 820 determines, for each of the words and/or tokens, a polarity (e.g., proposal, rejection, acceptance, or no-event) associated with it. In some examples, event information detection module 820 further determines, for each portion of the unstructured natural language information, a probability that the portion of the unstructured natural language information is associated with a particular polarity. For example, as shown in FIG. 9A, text message 908 includes words and tokens such as "Won't work, I have a meeting until 12:30." Each of these words and tokens is associated with a polarity. For example, each of the words "Won't work" is associated with a rejection polarity; and each of the words and tokens "I have a meeting until 12:30" is associated with a rejection or proposal polarity. Based on the polarities of the words and tokens in text message 908, event information detection module 820 determines the probability that text message 908 is associated with an acceptance polarity or a no-event polarity is about 0%. In some examples, event information detection module 820 compares the probabilities with a first probability threshold (e.g., 50%) and determines that the probability that text message 908 is a rejection satisfies the first probability threshold. Bellegarda [0273] –[0278], [0323].



Examiner asserts the claims 1-22 are rejected under 35 U.S.C 103, see below.



Claim Rejections  - 35 USC§  101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title.

Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim (claim 1 and similarly claim 15 and 19) recite, “ … obtain a plurality of meeting attributes for a meeting to be scheduled comprising attributes of desired meeting participants, attributes about meetings already scheduled for the desired meeting participants, attributes of meetings already conducted, and attributes of communications by the desired meeting participants, … the meeting to be scheduled by determining, based upon the plurality of meeting attributes:  a first probability whether the meeting will be held_[[,]] a second probability whether the meeting will be cancelled; and [[, or]] a third probability whether the meeting will be rescheduled; present, … , a plurality of potential time slots for the 

As a whole, in view of the claim limitations, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of the recited obtaining meeting attributes and … to be scheduled based on the plurality of meeting attributes (e.g., a meeting being held, a meeting being canceled, a meeting being rescheduled), presenting, a plurality of potential time slots for the meeting, and determining, a selected time slot.. Further, each of these limitations are directed to potential meeting times, and thus the claims are directed to managing personal behavior or relationships or interaction between people (including social activities, teaching, and following rules or instructions.) and thus the claims are directed to the abstract groupings of a certain methods of organizing human activity. Accordingly, the claims are directed to a certain method of organizing human activity, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

This judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea of,  “… a meeting scheduling system comprising: a processor and a memory cooperating therewith, the processor configured …”,   “… classify …”,“to a meeting scheduler”, “… by the meeting scheduler…”…” in claim 1; “the meeting scheduling system”, “ the processor”, in claims 2, 3, 5, 6 ; “the meeting scheduling system”, “the processor”, “a machine learning classifier configured to”, in claim 4, 9, 10, 11, ; “the meeting scheduling system”, “the processor”,“ an optimization model”,  in claim 7;  “the meeting scheduling system”, in claim 12, 13, 14; “ using a processor and memory…”, “…to a meeting scheduler..”, “..the classifying…,” “…by the meeting scheduler…”,  in claim 15;  “the processor”, in claim 16, 17, ; “ the processor”, “the a machine learning classifier configured…” in claim 18; “. a computer readable medium for a meeting scheduling 
In addition, these additional elements (e.g., a machine learning classifier, an optimization model) are merely generally link the abstract idea to a field of use, namely a generic computing environment.- See MPEP 2106.05 (h). 
Furthermore, with respect to the receiving and displaying, these elements do not add meaningful limitations to integrate the abstract idea into a practical application because they also perform pre and post-solution data gathering operations, which is insignificant extra-solution activity.- See MPEP 2106.05 (g). 
Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-22 do not integrated into a practical application because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea. Step 2A: Yes

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea using generic computer components (i.e. apply it), and further, generally link the abstract idea to a field of use, which is not sufficient to amount to significantly more than an abstract idea; therefore, the additional elements are not sufficient to amount to significantly more than an abstract idea. 





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-22  is/are rejected under 35 U.S.C. 103 as being unpatentable over Byun (Us 2019/0,180,248 A1)  and further in view of  Bellegarda (US 2017/0,357,716 A1)

Regarding Claim 1,  (Currently Amended)

A meeting scheduling system comprising: a processor and a memory cooperating therewith, the processor configured to obtain a plurality of meeting attributes for a meeting to be scheduled comprising attributes of desired meeting participants, attributes about meetings already scheduled for the desired meeting participants, 

Byun  [Figure 5],[Figure 6], [086] - [089] teaches the calendar manger 629 (processor) may include one or more components, a number of program modules and data files may be stored in the memory 604 (memory). While executing on the processing unit 602, the program modules 606 (e.g., Calendar Manager 620) may perform processes.

Byun [036],[082] –[083], [Figure 1],[Figure 5] teaches the system event information used for the event planner  may include event name 504, suggested 

Byun [0038] a first calendar of at least the first invitee to the proposed calendar event may be retrieved.… The first calendar of the first invitee may include at least a first existing calendar events…. In aspects, an “existing calendar event” is a calendar event that has been scheduled  in a calendar of a user and may be accepted or not accepted (e.g., tentative) by the user. The first existing calendar event may be scheduled during a first time period (e.g., at least a start time and end time)..


attributes of meetings already conducted, and attributes of communications by the desired meeting participants, 

Byun [0031] an interest level of an invitee may be determined or estimated based on evaluating preferences of an invitee, previous calendar events attended by the invitee, previous calendar events rescheduled or cancelled by the invitee, and the like.

Byun [070] teaches Calendar Event Database 314 may store and manage calendar events. For instance, a record for a calendar (attribute of communication) event may contain a calendar event identifier, a title of the calendar event, a list of invitees, a level of invitee importance for attendance (e.g. essential, optional, etc.), a scheduled date, start time and end time, a location, a level of importance of the calendar event, etc.. Information may be stored in other databases, e.g., the User Profile Database 310. Email Mailbox Database 316 may store and manage emails. In some aspects, topics being discussed via emails by invitees may be analyzed to determine a level of the invitees' interests in calendar events being scheduled. Flexibility Score Generator 302 may access and examine contents of 


classify the meeting to be scheduled by determining,  based upon the plurality of meeting attributes: a first probability whether the meeting will be held_[[,]] a second probability whether the meeting will be cancelled; and [[, or]] a third probability whether the meeting will be rescheduled; present, to a meeting scheduler, respective probabilities of whether the meeting will be held, cancelled, or rescheduled based upon the plurality of meeting attributes, 

Byun [030] –[035] teaches a factor used to generate flexibility scores may represent interest levels, time preferences, and location.; Byun [043] teaches the first and second flexibility scores may be evaluated to identify one of the first and second existing calendar events that has a higher probability of being rescheduled in view of the proposed calendar event.

Byun [Figure 4A- 4C], [074] –[079] teach calendar events, calendars for respective invitees (410,412,414) and scheduled meetings start and end times each day, and patterns of the calendar events 402 (e.g., flexible, less flexible, most flexible).  

Byun teaches canceling an event.  Specifically, Byun teaches , “the function could take into account the probability of canceling the calendar event due to low importance. That is, when there are no alternative time slots for rescheduling an existing calendar event that would work for all attendees, the existing calendar event may be canceled in view of scheduling a more important meeting…”, Byun [055].


Examiner submits,.one of ordinary skill in the art would understand the ( 1 minus the probability of the meeting being rescheduled or canceled)  is the probability of the meeting being held .  Byun discloses the probability of a meeting being rescheduled or canceled as disclosed by Byun [055], [024], and thus, also discloses determining the probability of the meeting being held.

	Bellagarda explicitly teaches:
“…meeting attributes: a first probability whether the meeting will be held_[[,]] a second probability whether the meeting will be cancelled; and [[, or]] a third probability whether the meeting will be rescheduled …”

Bellagarda [0251] explicitly teaches , “a polarity refers to the classification of sentiment as it relates to event information … a polarity can be a proposal, a rejection, an acceptance, or a no-event. Text messages 908 and 914 include one or more words that represent a polarity of rejection (e.g., Won't work," "too crazy"). Text message 918 includes one or more words that represent a polarity of acceptance (e.g., Sounds good," "see you then"). Accordingly, unstructured natural language information, such as text messages 904, 908, 914, 918, can include words representing multiples proposal and/or multiple rejections.” Bellagarda [0251], [Figure 9A];   

Bellegarda [0274] discloses  event information detection module 820 determines, for each of the words and/or tokens, a polarity (e.g., proposal, rejection, acceptance, or no-event) associated with it. In some examples, event information detection module 820 further determines, for each portion of the unstructured natural language information, a probability that the portion of the unstructured natural language information is associated with a particular polarity. For example, as shown in FIG. 9A, text message 908 includes words and tokens such as "Won't work, I have a meeting until 12:30." Each of these words and tokens is associated with a polarity. For example, each of the words "Won't work" is 


Byun teaches rescheduling a calendar event may be expressed in terms of a probability or likelihood that the calendar event can or will be rescheduled in response to a conflicting calendar event. Bellagara teaches determining a probability that is associated with detecting and classifying events based on unstructured natural language information. It would have been obvious to one ordinary skill in the art to combine before the effective filing date rescheduling a calendar event, as taught by Byun, with determining probabilities of acceptance and rejection of events, as taught by Bellagara,  to reduce the effort and cumbersomeness of manual calendar entry, Bellagara [034]. 


present to a meeting scheduler, a plurality of potential time slots for the meeting to be scheduled based upon the classifying, and determine, based upon selection by the meeting scheduler, a selected time slot from among the plurality of potential time slots.
  
Byun [078]-[079], [Figure 1], [Figure 4A-4C] teaches Alice 410 would like to allocate 150 minutes for herself to concentrate on some task without interruption during the morning hours of that day. A set of conditions of the Focused Time may be retrieved (see, e.g., operation 102). Alice's calendar may be retrieved for 

Byun [0074], [Figure 4A] depicts graphical user interface 400A displaying calendars with multiple people according to an example system.



Regarding Claim 2, (Currently Amended)

The meeting scheduling system of Claim 1 wherein the processor is configured to present, to a desired meeting participant, the first probability, the second probability, and the third probability.  

Byun [0024] Aspects of the present disclosure address these issues by scheduling and managing calendar events based on the relative flexibility levels of calendar events to accommodate scheduling or rescheduling. Flexibility of rescheduling a calendar event may be expressed in terms of a probability or likelihood that the calendar event can or will be rescheduled in response to a conflicting calendar event.

Byun [Figure 4A- 4C], [074] –[079] teach calendar events, calendars for respective invitees (410,412,414) and scheduled meetings start and end times each day, and patterns of the calendar events 402 (e.g., flexible, less flexible, most flexible).  Byun [043] teaches the first and second flexibility scores (probability) may be evaluated to identify one of the first and second existing calendar events that has a higher probability of being rescheduled in view of the proposed calendar event.

Byun [091],[Figure 6] teaches the computing device 600 may include one or more communication connections 616 allowing communications with other computing devices 650.

Byun [063] –[064] teaches  the Invitee Interests Learning Model (weighted) 240F may generate a sixth interim utility score representative of the probability that the calendar event can or will be rescheduled based on invitee interest in the calendar event. For instance, calendar events associated with a higher invitee interest may be less likely to be rescheduled.

[same as claim 1]; Byun [055], [024], [claim 7], 

(Byun teaches take into account the probability of canceling, accept event request, reschedule the first existing calendar event, higher probability … will be rescheduled); (The probability of canceling, higher probability .. will be rescheduled are indicating a particular function and do not alter the structure or function of the claimed invention, accordingly these limitations (The probability of canceling, higher probability .. will be rescheduled) do not patentability distinguish the claims from the cited prior art.)
	


Regarding Claim 3,  (Original)

The meeting scheduling system of Claim 1 wherein the processor is configured to present, to each desired meeting participant, the selected time slot.  

Byun [036],[082] –[083], [Figure 1],[Figure 5] teaches the system event information used for the event planner  may include event name 504, suggested start time 506, suggested end time 508,  suggested location 510,  and importance of the event 512, organizer 520, and invitees 524. 



Regarding Claim 4, (Original)

The meeting scheduling system of Claim 1 wherein the processor comprises a machine learning classifier configured to classify the meeting to be scheduled and to be trained based upon the plurality of meeting attributes.  

Byun [0041], [0057],[Figure 2] teaches The one or more machine-learning models may further include an event density learning model, which generates a second weighted interim score for the existing calendar event based on an event density of the calendar with which the existing calendar event is associated. An event density may be defined as a number of existing calendar events during a predefined time period within a calendar. The one or more machine-learning models may further include an event importance learning model, which generates a third weighted interim score based on a level of importance to the existing calendar event, and an invitee interest learning model, which generates a fourth weighted interim score based on a level of interest of one or more invites of the existing calendar event. The one or more machine-learning models may also include a flexibility score generator, which generates a flexibility score for the existing calendar event based on aggregating the one or more weighted interim scores



Regarding Claim 5, (Original)

The meeting scheduling system of Claim 1 wherein the processor is configured to rank the plurality of potential time slots.  

Byun [070] teaches flexibility Score Database 312 may store and manage flexibility scores for calendar events. Flexibility Score Generator 302 may access and examine contents of emails in mailboxes used by invitees to identify a set of emails that relate to topics of calendar events being scheduled.

Byun [075] teaches Flexibility levels of respective calendar events may be shown based on rendering patterns of the calendar events, as illustrated by shade codes 402. For instance, calendar events in solid black may be the least flexible. Calendar events in a darker shade may be less flexible than those in a lighter shade. Calendar events that are the most flexible may be in a white color. The flexibility levels reflect flexibility scores of respective calendar events, e.g., as generated by Flexibility Score Generator 302.



Regarding Claim 6, (Original)

The meeting scheduling system of Claim 5 wherein the processor is configured to rank the plurality of time slots based upon a probability of desired meeting participants being available.

Byun [0074] – [076] FIG. 4A depicts a graphical user interface 400A displaying calendars with multiple people, Flexibility levels (probability) of respective calendar events may be shown based on rendering patterns of the calendar 

Byun [076] teaches However, based on the flexibility analysis of the various existing calendar events on the invitees' calendars described herein, Meeting B 422 is the most flexible conflicting calendar event with the highest likelihood of being rescheduled by Bob 412 in favor of accepting proposed calendar event 420.

  

Regarding Claim 7, (Original)

The meeting scheduling system of Claim 5 wherein the processor is configured to run an optimization model on the ranked plurality of time slots.  

Byun [058] teaches Utility Machine Learning Models 240 may comprise various learning models that are optimized for specific purposes. The first interim utility score may be lower (thus, less flexible) when the calendar event density is high during the desired time period in temporal proximity to the calendar event. That is, the calendar event may be less likely to be rescheduled when the calendar event density in proximity to the calendar event is high and nearby time periods are not readily available for rescheduling the calendar event.



Regarding Claim 8, (Original)

The meeting scheduling system of Claim 7 wherein the optimization model is configured to increase a probability that meetings with a higher priority will held.  

Byun [Abstract] teaches a system and method to  provide optimized scheduling of calendar events based on flexibility scores of calendar events. A flexibility score may be representative of a probability or likelihood that a calendar event can or will be rescheduled in response to a conflicting calendar event. 

Byun [058] teaches Utility Machine Learning Models 240 may comprise various learning models that are optimized for specific purposes. The first interim utility score may be lower (thus, less flexible) when the calendar event density is high during the desired time period in temporal proximity to the calendar event. That is, the calendar event may be less likely to be rescheduled when the calendar event density in proximity to the calendar event is high and nearby time periods are not readily available for rescheduling the calendar event.

Byun [069] teaches Flexibility Score Generator 302 may retrieve conditions of existing calendar events, and generate flexibility scores for the existing calendar events based on processing by machine learning models.



Regarding Claim 9, (Original)

The meeting scheduling system of Claim 8 wherein the processor is configured to assign a priority based upon at least one of a meeting attribute of priority and a calculation of priority from the plurality of meeting attributes.  

Byun [058]-[060] teaches for instance, Calendar Event Density Learning Model (weighted) 240A may process a list of existing calendar events (222) in temporal 



Regarding Claim 10, (Original)

The meeting scheduling system of Claim 1 wherein the processor is configured to present, to the meeting scheduler, a respective probability of each desired meeting participant being available at the selected time slot.  


Byun [Abstract] teaches a system and method to provide optimized scheduling of calendar events based on flexibility scores of calendar events. A flexibility score may be representative of a probability or likelihood that a calendar event can or will be rescheduled in response to a conflicting calendar event. 


Byun [Figure 4A- 4C], [074] –[079] teach calendar events, calendars for respective invitees (410,412,414) and scheduled meetings start and end times each day, and patterns of the calendar events 402 (e.g., flexible, less flexible, most flexible).  



Regarding Claim 11, (Currently Amended)

The meeting scheduling system of Claim 1 wherein the processor is configured to calculate a joint respective probability each potential time slot is available based upon [[the]] respective determined probabilities of a meeting at corresponding time slots being cancelled or rescheduled.  

Byun [Abstract] teaches a system and method to provide optimized scheduling of calendar events based on flexibility scores of calendar events. A flexibility score may be representative of a probability or likelihood that a calendar event can or will be rescheduled in response to a conflicting calendar event.  

Byun [0024] teaches scheduling and managing calendar events based on the relative flexibility levels of calendar events to accommodate scheduling or rescheduling. Many factors and/or parameters may be used to collectively determine a flexibility score of one calendar event vis-a-vis other calendar events, such that flexibility scores may be effectively used to represent how likely various calendar events are to be rescheduled. When an event organizer is attempting to schedule a proposed calendar event, the flexibility scores for existing calendar events of invitees may be conveyed (e.g., by different shades of color, different fill patterns, etc.) such that the event organizer may identify existing calendar events that are more likely to be rescheduled than others. In contrast, rather than 



Regarding Claim 12, (Original)

The meeting scheduling system of Claim 1 wherein the attributes of desired meeting participants comprise at least one of participant identification, whether a desired meeting participant is required for the meeting, and whether the desired meeting participant is optional for the meeting.  

Byun [029] teaches the presence of a high-level invitee among invitees to the calendar event may affect a flexibility score for the calendar event. That is, a calendar event in which the Chief Executive Officer (CEO) of a corporation is an invitee may have a lower flexibility score than a calendar event associated with less prominent invitees. That is, a calendar event in which the CEO is an invitee may have a lower probability of being rescheduled than another calendar event. That is, a calendar event in which the CEO is an invitee may have a lower probability of being rescheduled than another calendar event.

Byun [070] teaches for instance, a record for a calendar event may contain a calendar event identifier, a title of the calendar event, a list of invitees, a level of invitee importance for attendance (e.g. essential, optional, etc.), a scheduled date, start time and end.



Regarding Claim 13, (Original)

The meeting scheduling system of Claim 1 wherein the attributes of meetings already conducted for the desired meeting participants comprise date and time of the meetings already conducted, meeting participants at the meetings already conducted, and a classification of whether the meetings already conducted were held as originally scheduled, cancelled, or rescheduled.  


Byun [025] teaches to generate a flexibility score that takes into consideration the busyness of multiple event organizers and/or invitees for an existing calendar event, calendars of the event organizers and/or invitees may be evaluated within a proximity to a desired time period of a proposed calendar event. To assess a busyness of an individual, the number and quality of alternative available time slots in proximity to the desired time slot may be assessed.

Byun [028] teaches a finance group may have to have a series (meetings already conducted) of corporate finance meetings in preparation for tax filings and may hold its final status meeting in proximity to the tax deadline. In some aspects, such a status meeting may have a high level of urgency. As the level of urgency increases, the probability that the calendar event will be rescheduled to accommodate a proposed calendar event decreases and, thus, the flexibility score also decreases.

Byun [031] teaches an interest level of an invitee may be determined or estimated based on evaluating preferences of an invitee, previous calendar events attended by the invitee ( meetings already conducted), previous calendar events rescheduled or cancelled (classifications of meetings already conducted) by the invitee, and the like. Additionally or alternatively, interest levels of invitees may be determined based on evaluating contents of emails related to a calendar event exchanged by invitees. For example, it may be determined that an invitee is less interested in a particular calendar event than other calendar events. In this case, 

Byun [Figure 4A- 4C], [074] –[079] teach calendar events, calendars for respective invitees (410,412,414) and scheduled meetings start and end times each day, and patterns of the calendar events 402 (e.g., flexible, less flexible, most flexible).  Byun [043] teaches the first and second flexibility scores may be evaluated to identify one of the first and second existing calendar events that has a higher probability of being rescheduled in view of the proposed calendar event.



Regarding Claim 14, (Original)

The meeting scheduling system of Claim 1 wherein the plurality of meeting attributes comprises unstructured data.  

Byun [028] teaches a finance group may have to have a series of corporate finance meetings in preparation for tax filings and may hold its final status meeting in proximity to the tax deadline. In some aspects, such a status meeting may have a high level of urgency. As the level of urgency increases, the probability that the calendar event will be rescheduled to accommodate a proposed calendar event decreases and, thus, the flexibility score also decreases.

Byun [029] teaches the presence of a high-level invitee among invitees to the calendar event may affect a flexibility score for the calendar event. That is, a calendar event in which the Chief Executive Officer (CEO) of a corporation is an invitee may have a lower flexibility score than a calendar event associated with less prominent invitees. That is, a calendar event in which the CEO is an invitee may have a lower probability of being rescheduled than another calendar event.


(Byun teaches an invitee being high level (e.g., CEO) and a series of meetings as aspects considered in the flexibility score. These aspects  ,CEO and series of meetings, are unstructured data that are attributes . )



Regarding Claim 15, (Currently Amended)

A method of scheduling a meeting comprising: using a processor and memory cooperating therewith to obtain a plurality of meeting attributes for a meeting to be scheduled comprising attributes of desired meeting participants, attributes about meetings already scheduled for the desired meeting participants, attributes of meetings already conducted, and attributes of communications by the desired meeting participants, classify the meeting to be scheduled by determining, based upon the plurality of meeting attributes: a first probability whether the meeting will be held_[[,]] a second probability whether the meeting will be cancelled; and [[, or]] a third probability whether the meeting will be rescheduled; present, to a meeting scheduler, a plurality of potential time slots for the meeting to be scheduled based upon the classifying, and determine, based upon selection by the meeting scheduler, a selected time slot from among the plurality of potential time slots.  

These claims are substantially similar to claim 1, and thus, is rejected for the reasons set forth above regarding claim 1. While claim 15 is directed to “a method of scheduling a meeting comprising: using a processor and memory cooperating therewith”, Byun discloses the method as claimed ([095] –[096], [104], [Figure 7B], [Figure 8]. 



Regarding Claim 16, (Currently Amended)

The method of Claim 15 wherein using the processor comprises using the processor to present, to a desired meeting participant, the first probability, the second probability, and the third probability. 

[similar to claim 2]



Regarding Claim 17, (Original)

The method of Claim 15 wherein using the processor comprises using the processor to present, to each desired meeting participant, the selected time slot.  

[similar to claim 3]



Regarding Claim 18, (Original)

The method of Claim 15 wherein the processor comprises a machine learning classifier configured to classify the meeting to be scheduled and to be trained based upon the plurality of meeting attributes.  

[similar to claim 4]




A computer readable medium for a meeting scheduling system comprising computer executable instructions that when executed by a processor of the meeting scheduling system causes the processor to perform operations comprising: obtaining a plurality of meeting attributes for a meeting to be scheduled comprising attributes of desired meeting participants, attributes about meetings already scheduled for the desired meeting participants, attributes of meetings already conducted, and attributes of communications by the desired meeting participants; classify the meeting to be scheduled by determining, based upon the plurality of meeting attributes: a first probability whether the meeting will be held_[[,]] a second probability whether the meeting will be cancelled; and [[, or]] a third probability whether the meeting will be rescheduled; presenting, to a meeting scheduler, a plurality of potential time slots for the meeting to be scheduled based upon the classifying; and determining, based upon selection by the meeting scheduler, a selected time slot from among the plurality of potential time slots.

These claims are substantially similar to claim 1, and thus, is rejected for the reasons set forth above regarding claim 1. While claim 19 is directed to “a computer readable medium for a meeting scheduling system comprising computer executable instructions that when executed by a processor of the meeting scheduling system causes the processor to perform operations”, Byun discloses the computer readable medium as claimed ([095] –[096], [104], [Figure 7B], [Figure 8]). 



Regarding Claim 20, (Currently Amended)

The computer readable medium of Claim 19 wherein the operations comprise presenting, to a desired meeting participant, the first probability, the second probability, and the third probability.  

[similar to  claim 2]



Regarding Claim 21, (Original)

The computer readable medium of Claim 19 wherein the operations comprise presenting, to each desired recipient, the selected time slot.  

[similar to claim 3]



Regarding Claim 22, (Original)

The computer readable medium of Claim 19 wherein the processor comprises a machine learning classifier configured to classify the meeting to be scheduled and to be trained based upon the plurality of meeting attributes.

[similar to claim 4]



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA LABOGIN whose telephone number is (571)272-9149.  The examiner can normally be reached on Monday -Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270- 5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/THEA LABOGIN/Examiner, Art Unit 3624                                                                                                                                                                                                        
/CHARLES GUILIANO/Primary Examiner, Art Unit 3623